niet

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1 / .

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
ve (For Offenses Committed On or After November 1, 1987)
. Rigoberto Gomez-Galeana Case Number: 3:19-mj-24500

Francisco J Sanchez
Defendant's Attorney

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 17055208 Ril ee
THE DEFENDANT: oo.
pleaded guilty to count(s) 1 of Complaint ~ DEC 08 2019 |
C was found guilty to count(s)
after a plea of not guilty. SOUTHERN Seror or é RNFORNIA
Accordingly, the defendant is adjudged guilty of such countts}-whiek invelve-the followin d wd ffense(s):
Title & Section Nature of Offense Count Number(s)
$:1325 ILLEGAL ENTRY (Misdemeanor) 1
L] The defendant has been found not guilty on count(s) -

 

L] Countfs) dismissed on the motion of the United States, .

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

PCr SERVED OC days

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
_U) Court recommends defendant be deported/removed with relative, _ charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any: change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, December 3, 2019
Date of Imposition of Sentence

Received Me we Dee — | ( ve
weg

HONORABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy ee 3:1 9-mj-24500

 

 
